Citation Nr: 0302075	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  99-02 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1945.  The veteran died in April 1998, and the 
appellant is his widow.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The 
development requested by the Board in its March 2001 remand 
has been accomplished, and this case is now ready for 
appellate review.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained by the RO. 

2.  The veteran died in April 1998 as a result of mesenteric 
ischemia due to atherosclerotic cardiovascular disease. 

3.  At the time of the veteran's death, service connection 
was in effect for lumbosacral strain with degenerative 
spondylosis, post-traumatic stress disorder, maxillary 
sinusitis with vasomotor rhinitis and malaria; a total 
disability rating for compensation based on individual 
unemployability for the purpose of accrued benefits was 
granted by a March 2001 Board decision. 

4.  There is no competent evidence linking the veteran's 
death to a service-connected disability or in-service 
symptomatology or pathology.   


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The appellant was notified of the evidence required 
for a grant of her claim by a rating decision dated in August 
1998, statement of the case dated in January 1999, letters 
from the RO dated in March 2001 and June 2001, and 
supplemental statements of the case dated in November 2001, 
August 2002 and October 2002.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate her claim, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the terminal hospital reports and medical opinion 
requested by the Board in its March 2001 remand, has been 
obtained by the RO, and there is no specific reference to any 
other pertinent records that need to be obtained.  The RO 
conducted exhaustive efforts to obtain the private treatment 
records referenced in the Board remand, and there is no 
indication that additional development in this regard would 
yield positive results.  The Board notes that the March and 
June 2001 letters notified the appellant of the type of 
evidence necessary to substantiate the claim.  These letters 
also essentially informed her that VA would assist in 
obtaining identified records, but that it was the appellant's 
duty to supply sufficient information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
appellant in this case.  Thus, the Board finds that further 
development is not warranted. 


II.  Legal Criteria/Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service-connected disability to be 
considered to be a "contributory" cause of death, it must 
be shown that the disability contributed substantially to or 
materially to the cause of the veteran's death.  
38 C.F.R. § 3.312(c)(1). 

A contributory cause of death, defined as one inherently not 
related to the principal cause, must have substantially or 
materially contributed to death, combined to cause death, or 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c); Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including cardiovascular 
disorders, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where the determinative issue, as in this appeal, involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement.  Grottveit v. Brown, 5 Vet. App 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In the absence of any evidence of medical expertise, a 
claimant is not capable of testifying as to matters involving 
medical causation, such as the cause of a veteran's death.  
Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

With the above criteria in mind, the relevant facts will be 
summarized.  The veteran died at a private medical facility 
in April 1998 as a result of mesenteric ischemia due to 
atherosclerotic cardiovascular disease.  At the time of the 
veteran's death, service connection was in effect for 
lumbosacral strain with degenerative spondylosis, rated as 60 
percent disabling; post-traumatic stress disorder, rated as 
30 percent disabling; maxillary sinusitis with vasomotor 
rhinitis, rated as 10 percent disabling and malaria, rated 
noncompensable.  A total disability rating for compensation 
based on individual unemployability for accrued benefits was 
granted by a March 2001 Board decision.  

It is not specifically contended, and not otherwise shown by 
any evidence of record, that the heart disorder which led to 
the veteran's death was incurred in service, or manifest to a 
degree of 10 percent or more within one year of service.  
Instead, it is essentially asserted by and on behalf of the 
appellant that the heart disability which led to the 
veteran's death was etiologically related to service-
connected disability.  More specifically, the veteran's 
representative in his January 2003 presentation to the Board 
contended that the veteran's post-traumatic stress disorder 
was a contributory factor to the cardiovascular disorder that 
led to his death, thereby warranting entitlement to service 
connection for the cause of the veteran's death.  

A review of the clinical evidence of record, to include the 
terminal hospital reports dated in April 1998 prior to the 
veteran's death, reveals no competent medical evidence to 
support the assertion that post-traumatic stress disorder, or 
any other service connected disability, caused or contributed 
to the veteran's death.  To the contrary, a VA physician 
completed an opinion in August 2002 concluding that a 
service-connected disability did not contribute to the 
veteran's death.  In the absence of any objective clinical 
evidence to support the assertions that a service-connected 
disability caused or contributed to the cause of the 
veteran's death, the Board must find the probative weight of 
the "negative" evidence to outweigh the "positive."  Van 
Slack, 5 Vet. App. at 499, 502; Grottveit, 5 Vet. App at 91, 
93; Espiritu, 2 Vet. App. 492, 495 (1992).  As such, the 
appellant's claim must be denied.  Gilbert, 1 Vet. App. at 
49.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

